Citation Nr: 1755514	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-26 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1995 to June 1999 and January 2001 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2016 the Veteran requested a Travel Board hearing in connection with the appeal.  In a report of general information received by the VA in November 2017, the Veteran withdrew the hearing request.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that service connection is warranted for a right ankle disability.  The Veteran asserts that the claimed disability is the result of an incident onboard a Navy ship in September 1997.  More specifically, he asserts that a forklift ran him over, and since the incident he has experienced constant pain in the right ankle.  The Board notes that the Veteran is service connected for a right knee disability and a lumbar spine disability as the result of the same September 1997 service incident.

While the Veteran has reported right ankle pain during VA examinations for other service connected disabilities, and the complaints have been duly noted, the Veteran has not received an examination for the purpose of determining if any right ankle disability is related to the September 1997 service incident.  Therefore, a VA examination is needed prior to adjudication.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from April 2017 to present.  

2.  Schedule the Veteran for a VA examination to determine the etiology of any right ankle disability.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  A detailed history of relevant symptoms should be obtained from the Veteran.  The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ankle disability is related to active service, or any event of service, to include a September 1997 incident.  If the examiner determines that a right ankle disability is not the result of active service, but is more likely attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

